EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 contains two periods. There is a typographical error where a period should be a comma. The patentability determination of the Notice of Allowance dated 8/22/2022 is unchanged.
The application has been amended as follows: 

1. (Currently Amended) A document processing device comprising:
	a memory; and
	a computer coupled to the memory and configured to:
		receive an input question sentence;
		perform a morphological analysis on a sentence received by the input unit;
		store a hypothetical question sentence and an answer sentence in association with each other;
		search for the hypothetical question sentence similar to the input question and obtain an answer sentence corresponding to the hypothetical question sentence;
		a display configured to output the answer sentence; and
		perform a normalization on each word of the input question sentence and the hypothetical question sentence converted into word strings,
		perform a similarity determination on the input question sentence and the hypothetical question sentence whose words are normalized; and
		wherein the computer if further configured to[[.]], for any first word, when there is a second word or a third word whose co-occurrence probability with the first word in a word string having a predetermined number of words is equal to or larger than a predetermined value in a search target document group, deletes the first word from a sentence including the first word and the second word having the number of words between the first word and the second word equal to or less than a predetermined number, or a sentence including the first word and the third word having the number of words between the first word and the third word equal to or less than a predetermined number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 9, 2022